PER CURIAM.
Appellant appeals from an order discharging writ of habeas corpus sued out upon an order of the Secretary of Labor for appellant’s deportation. Prom an examination of the record we are satisfied that it amply" supports the findings made by the Second Assistant Secretary of Labor to the effect that appellant was “connected with the management of a house of prostitution * * * after having entered the United States.”
The fact that such connection did not occur until more than five years subsequent to his entry, is immaterial. Grkic v. United States (D. C.) 3 F.(2d) 276.
The order appealed from is affirmed.